BONDY, District Judge.
This court is without jurisdiction of the subject-matter of this suit, as is pleaded in the answer. United States Shipping Board Emergency Fleet Corporation v. Rosenberg Bros., 276 U. S. 202, 48 S. Ct. 256, 72 L. Ed. 531; Johnson v. Fleet Corp., 280 U. S. 320, 50 S. Ct. 118, 120, 74 L. Ed. 451.
Consent by the United States to be sued in admiralty in a suit in which jurisdiction is acquired by service of process in a specified way does not give consent to be sued in an action at law in which jurisdiction is acquired in a different manner.
In the Johnson Case, supra, the Supreme Court, after the trial of the issue by the District Court, said: “It follows that on disclosure — whether by pleading or proof — of the *859facts aforesaid, the District Court should have dismissed each case for lack of jurisdiction.”
It may be noted that the Supreme Court did not order the transfer of the causes for trial in admiralty.
The motion to dismiss accordingly is granted.